DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s responses filed on December 08, 2020, March 05, 2021, and December 21, 2021 are acknowledged and have been fully considered. Claims 1-26 are pending.  Claims 1-17 and 19 are under consideration in the instant office action. Claims 18 and 20-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. 
Election/Restriction
Applicant’s election of with traverse of Group I (claims 1-19) in the reply filed on December 08, 2020 is acknowledged. Furthermore, Applicant’s election with traverse of the species GPC8-Rh4 which is depicted in Figure 11 as the defined compound species for search and examination in the reply of March 05, 2021 is also acknowledged. Additionally, Applicant’s election with traverse of the drug doxorubicin as species of drug for search and examination in the reply of December 21, 2021 is also acknowledged. 
The traversal is on the ground(s) that the basis for each traversal is that it would not be a serious burden on the Examiner if restriction were not required. For example, it would not be a serious burden on the Examiner to search the compositions of Group I and the delivery method of group III, or nanocarrier of Group II, or method of Group IV using modern search techniques,
there is no serious burden on performing a search according to the response filed on December 08, 2020 and applicant similarly maintained the same arguments on the response filed on March 05, 2021.  Additionally, on the response of December 21, 2021 applicant argues that it is improper to limit the scope of the claims to a single species. Such a practice by the USPTO would be overly burdensome and require the Applicant to file numerous applications to obtain suitable protection. The totality of the technical features of the claimed composition is a contribution over the prior art, which extends to each species individually. This is not found persuasive because the restriction requirement is based on the lack of unity of invention not based on US restriction practice. Applicant’s argument of there is no search and examination burden on the examiner examining all of the groups and every possible species is not a prong to be followed in the instant case. However, the examiner quite the contrary argues that there will be a search and examination burden because as per the Unity of invention requirement Luo et al. teach an analogous compound having the following structure: wherein D is a dendritic polymer moiety having one or more branched monomer units (X), and a plurality of end groups; R is an end group of the D dendritic polymer moiety and is independently at each occurrence in the compound is amphiphilic groups; subscript y is an integer 8, and subscript p is an integer 0 (Figure 7 "PEG5kCA-40H8", para[0040] "Amphiphilic compounds useful in the present invention include, but are not limited to, cholic acid and cholic acid analogs and derivatives"), but does not teach wherein ZD is a zwitterionic group comprising zwitterionic polymer group.  This deficiency is cured by the teachings of Jin et al.
Jin  et al. teach zwitterionic polymer is used for drug delivery (p83, left col 1st para "The degradable zwitterionic nanogels encapsulating both model drug (fluorescently labeled dextran) and imaging reagent (magnetic nanoparticles) were developed by polymerizing zwitterionic monomers with a disulfide crosslinker") due to its membrane-like properties (p85, right col 1st para "Zwitterionic drug nanocarriers were successfully used as a biomimetic strategy for the delivery of chemotherapeutants, DNA, and protein. It should be noted that zwitterionic molecules should not only be considered as an alternative to PEG, but also have some unique properties that are very beneficial for biomedical application", p81, left col 1st para "Zwitterions are proposed for designing biocompatible materials with cell membrane-like surfaces, which can minimize the interaction with biological components such as proteins and cells"). Thus, it would have been prima facie obvious to one of ordinary skill in the art to be motivated to apply zwitterionic polymer to the compound disclosed by Luo et al. by routine experimentation, in order to formulate the most effective drug nanocarriers (paragraph 0008) "In as third aspect, the invention provides a method of treating a disease, including administering to a subject in need of such treatment, a therapeutically effective amount of a nanocarrier as described above, wherein the nanocarrier further comprises a drug", Jin: p85, right col 1st para "Zwitterionic drug nanocarriers were successfully used as a biomimetic strategy for the delivery of chemotherapeutants, DNA, and protein”). Additionally, applicant’s elected compound for search and examination GPC8-Rh4 is clearly shown to lack contribution based on the teachings of the references that are provided as set forth below in the 35 USC 103 section of the instant office action rendering claim 1 lacking inventive step.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 28, 2019 is noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement. Signed copies are attached.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2014/0363371, IDS reference) and Jones et al. (US Patent No. 5712326). 
Note: The claims are examined with respect to the elected GPC8-Rh4 and doxorubicin.
Applicant Claims
Applicant claims a biocompatible adhesive system.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Luo et al. teach an analogous compound having the following structure: wherein D is a dendritic polymer moiety having one or more branched monomer units (X), and a plurality of end groups; R is an end group of the D dendritic polymer moiety and is independently at each occurrence in the compound is amphiphilic groups; subscript y is an integer 8, and subscript p is an integer 0 (Figure 7 "PEG5kCA-40H8", para[0040] "Amphiphilic compounds useful in the present invention include, but are not limited to, cholic acid and cholic acid analogs and derivatives"). Luo et al. teach amphiphilic telodendrimers that aggregate to form nanocarriers characterized by a hydrophobic core and a hydrophilic exterior. The nanocarrier core may include amphiphilic functionality such as cholic acid or cholic acid derivatives, and the exterior may include branched or linear poly(ethylene glycol) segments. Nanocarrier cargo such as hydrophobic drugs and other materials may be sequester in the core via non-covalent means or may be covalently bound to the telodendrimer building blocks. Telodendrimer structure may be tailored to alter loading properties, interactions with materials such as biological membranes, and other characteristics (see abstract). Luo et al. in Fig.5 teach the hemolytic properties of the Bow-tie polymers (PEG.sup.2k)2CA.sub.8 and (PEG.sup.2k)3CA.sub.8 in comparison with PEG.sup.5kCA.sub.8 and PEG.sup.2kCA.sub.4 at different time points: (A) 4 h and (B) 20 h. Bow-tie shaped polymers exhibited minimum hemolytic properties even at the highest concentration of 1 mg/mL after incubation for 20 h.

    PNG
    media_image1.png
    616
    484
    media_image1.png
    Greyscale

Luo et al. in Fig.9 teach as follows:

    PNG
    media_image2.png
    824
    652
    media_image2.png
    Greyscale



Luo et al. teach in Fig. 12 teach the hemolysis properties of PEG5k-CA4.alpha.Rh4.epsilon. micelles after incubation for different time (A, 4 h; B, 20 h), compared with other telodendrimer formulations. PEG.sup.5k-CA.sub.4.sup..alpha.Rh.sub.4.sup..epsilon. do not show any observable hemolysis before and after DOX loading, however, typical telodendrimers showed significant hemolysis even at earlier time point (4 h).

    PNG
    media_image3.png
    776
    645
    media_image3.png
    Greyscale


Luo et al. teach telodendrimer end groups may also include drugs such as paclitaxel, doxorubicin, etoposide, irinotecan, SN-38, cyclosporin A, podophyllotoxin, carmustine, amphotericin, ixabepilone, patupilone (epothelone class), rapamycin and platinum drugs. One of skill in the art will appreciate that other drugs are useful in the present invention (paragraph 0056).
Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
Luo et al. do not teach the elected species of glycerylphosphorylcholine (GPC)8Rh4. It must be recognized that glycerylphosphorylcholine is a derivative of cholic acid. Luo et al. clearly teach polyethylene glycol attached cholic acids which are attached to rhein (Rh).  This deficiency is cured by the teachings of Jones et al. 
Jones et al. teach the biocompatibility of various polymers is improved by blending with them a polymer including a zwitterionic group. The zwitterionic group is usually an ammonium phosphate ester zwitterionic group and the polymer containing it may be produced by the free radical polymerization of ethylenically unsaturated monomers including a monomer bearing the zwitterionic group. Blending of the two polymers may be achieved by dry blending particulate polymers or by mixing the polymers in liquid dispersion or solution followed by removal of the liquid medium (see abstract). Jones et al. teach on column 10, lines 32-67 as follows:

    PNG
    media_image4.png
    482
    303
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    398
    310
    media_image5.png
    Greyscale

It is very clear that Jones et al. teach glycerylphosphorylcholine as a zwitterionic pendant group  as described above.
Jones et al. teach that the present invention accordingly provides a polymer blend comprising: (A) a polymer bearing zwitterionic pendant groups; and (B) a polymer having desirable mechanical and/or physical properties (column 1, lines 65-67 and column 2, lines 1-2). The products may be used in medical devices in which they come into contact with bodily fluids, especially blood, plasma, serum and/or tear film (see abstract).


Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Luo et al. by substituting or replacing the polyethylene glycol derivatized cholic acids by the zwitterionic ionic pendant group glycerylphosphorylcholine because Jones et al. teach the utilization of zwitterionic pendant groups in the preparation of polymer blends and their advantages. One of ordinary skill in the art would have been motivated to do so because Jones et al. teach that polymer blends containing zwitterionic pendant groups such as glycerylphosphorylcholine provides a polymer blend comprising: (A) a polymer bearing zwitterionic pendant groups; and (B) a polymer having desirable mechanical and/or physical properties (column 1, lines 65-67 and column 2, lines 1-2). The products may be used in medical devices in which they come into contact with bodily fluids, especially blood, plasma, serum and/or tear film (see abstract). It is within the purview the skilled artisan to optimize the number of GPC and Rh as it is a result effective parameter. An ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Luo et al. and Jones et al. because both references teach polymer based products containing pendant groups.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached on 9 am-5 pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGABU KASSA/
Primary Examiner, Art Unit 1619